DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34, the preamble claiming a method of manufacturing an electronic assembly while the body of the claim is actually provided a method of using the connector on a substrate with pads thereon.
	the method claims will be examined as best understood by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1-2,6-8,14-15,17-21,31-32 and 34-36
Claims 1-2, 6-8 and 17-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Lee et al. (WO 2018/060922).
Regarding claim 1, Lee et al. disclose an electrical connector, comprising:
a pair of signal conductors (300) having contact tails (320) adapted for connection to a surface (112) of a substrate (110) in an insertion direction (vertical direction),
wherein the contact tails are configured to compress in the insertion direction upon mounting to the surface of the substrate.

Regarding claim 2, Lee et al. disclose the contact tails are configured to rotate when compressed (the end of the contact tail is curved which allows rotation motion when compressed).

Regarding claim 6, Lee et al. disclose an electrical connector comprising a mounting face, comprising: 
a housing (600);
a plurality of conductive elements (300) held within the housing, each of the plurality of conductive elements comprising: 
a mating contact portion (330), 
a contact tail (the free opposite end) extending from the housing at the mounting face, 
a compliant portion (320) coupled to the contact tail, and
an intermediate portion (310) coupling the mating contact portion to the compliant portion, wherein: 
the intermediate portions are held within the housing, and the compliant portions are movable with respect to the housing in a direction perpendicular to the mounting face.

Regarding claim 7, Lee et al. disclose each of the compliant portions comprises a plurality of arcuate segments (see Fig. 6).

Regarding claim 8, Lee et al. disclose the compliant portion of each of the plurality of conductive elements is configured to compress within the housing when a force, in a direction toward the housing, is exerted on the contact tail of the conductive element.

Regarding claim 17, Lee et al. disclose the contact tails extend from the housing in a first direction (vertical direction); 
the conductive elements comprise portions within the housing and extending in the first direction; and
the compliant portions are disposed within the portions extending in the first direction.

Regarding claim 18, Lee et al. disclose a plurality of shield members (500) surrounding, at least in part, subsets of the plurality of conductive elements.

Regarding claim 19, Lee et al. disclose the contact tails extend from the housing at a mounting face; and the plurality of shield members comprise press-fits extending from the housing at the mounting face (see Fig. 10, the press-fit portion is sandwiched between waffle 200).

Regarding claim 20, Lee et al. disclose the electrical connector comprises a plurality of modules (200) each comprising one subset of the subsets of the plurality of conductive elements and shield members of the plurality of shield members.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-15, 21, 31, 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. WO 2018/060922.
Regarding claim 14, Official Notice is taken (see MPEP 2144.03).  Gold plating on an electrical terminal is well-known before the effective filing date of the claimed invention was made.
It would have been obvious to one of ordinary skill in the art to provide gold plate onto the terminal for excellent electrical conduction,  in In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418, 420 (CCPA 1970) 

Regarding claims 15, Lee et al. substantially disclosed the claimed invention except the contact tails extend from the housing between 6 and 12 mils.
	It would have been obvious to one having ordinary skill in the art at the time the invention was to made to provide the range as claimed for optimum performance, since it has been held that where the general conditions of a claim a are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claims 21, Lee et al. substantially disclosed the claimed invention except a row pitch of less than 2.5 mm and a column pitch of less than 2.5 mm.
	It would have been obvious to one having ordinary skill in the art at the time the invention was to made to provide the pitch range as claimed for optimum performance, since it has been held that where the general conditions of a claim a are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 31, Lee et al. substantially disclosed the claimed invention except the cross section area of the contact tail less than 2.6 mm2.
It would have been an obvious matter of design choice to provide the claimed size for optimum performance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)

Regarding claim 34, Lee et al. substantially disclosed the claimed invention except to mention a method of using the electronic assembly.  However, one skill in the art understood that the method of using the connector assemble to the substrate can only be the same as claim, the method comprising:
mounting a connector comprising a plurality of signal conductors to a substrate comprising a surface with pads thereon by:
pressing the connector towards the surface of the substrate such that portions of contact tails of the plurality of signal conductors are compressed as the signal conductors press against the pads on the surface of the substrate; and
attaching the connector to the substrate with the portions of the contact tails compressed.

Regrading claim 35, Lee et al. disclose attaching the connector to the substrate comprises engaging press-fits extending from the connector in holes (114, see Fig. 3) in the substrate.

Regarding claim 36, Lee et al. disclose attaching the connector to the substrate comprises securing the connector to the substrate with a fastener (630, 640).

Allowable Subject Matter
Claims 3-5, 9-13, 22, 33, 37-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/Primary Examiner, Art Unit 2833